MID-AMERICA APARTMENT COMMUNITIES, INC. A self-managed equity REIT PRESS RELEASE MID-AMERICA REPORTS THIRD QUARTER RESULTS Mid-America Apartment Communities, Inc. (NYSE: MAA), or Mid-America, reported net income available for common shareholders for the quarter ended September 30, 2009, of $3,402,000, or $0.12 per diluted common share, as compared to net income available for common shareholders of $2,977,000, or $0.11 per diluted common share, for the third quarter of 2008. Funds from operations, or FFO, the widely accepted measure of performance for real estate investment trusts, was $27,418,000 or $0.89 per diluted share/unit for the third quarter of 2009, as compared to $26,837,000 or $0.90 per diluted share/unit for the same quarter of 2008.Third quarter 2009 FFO per diluted share/unit was $0.04 ahead of the mid-point of Mid-America’s guidance. A reconciliation of FFO to net income available for common shareholders and an expanded discussion of the components of FFO can be found later in this release. For the nine months ended September 30, 2009, net income available for common shareholders was $18,256,000, or $0.64 per diluted common share, as compared to $12,867,000, or $0.48 per diluted common share, for the nine months ended September 30, 2008. In the first nine months of 2009, Mid-America recorded gains from the disposition of two properties totaling $2,600,000; without these gains, net income available per diluted common share for the nine months ended September 30, 2009 would have been $0.55. For the nine months ended September 30, 2009, FFO was $87,967,000, or $2.87 per diluted share/unit, compared to $81,647,000, or $2.81 per diluted share/unit, for the nine months ended September 30, 2008. Highlights: · As a result of stronger than expected operating results, FFO performance of $0.89 per diluted share/unit for the third quarter of 2009 was $0.04 above the mid-point of prior guidance. · Physical occupancy for the same store portfolio ended the third quarter at a very strong 96.0%, ahead of the same period last year by 70 basis points. · Property operating performance for the third quarter was better than forecasted with same store revenues declining only 1.7% and net operating income, or NOI, declining 2.1% compared to the same period last year. · Same store property level expenses for the third quarter declined 1.3% as compared to the prior year. · Mid-America completed the renovation and repositioning of 514 apartments in the third quarter of 2009 with rent increases averaging 10%. · During the third quarter, Mid-America Multifamily Fund II, LLC, Mid-America’s previously announced new joint venture, acquired its first property. · In October, Mid-America acquired Park Crest at Innisbrook, a 432-unit upper-end property in the Tampa, FL metro area. · At the end of the quarter, Mid-America had $177 million of unused capacity available under its existing credit facilities and is well positioned to make additional opportunistic investments. · Mid-America remains in a strong financial position as its fixed charge coverage ratio reached a record for a third quarter of 2.59, up from 2.49 for the third quarter of 2008. · As a result of the strong third quarter results and improved outlook for the fourth quarter, Mid-America has increased its guidance for FFO per diluted share/unit for 2009 to a range of $3.69 to $3.79 from a previous range of $3.55 to $3.75. Fund II:Partnership with Institutional Capital In July, Mid-America’s new joint venture, Mid-America Multifamily Fund II, LLC, or Fund II, purchased its first property. The 294-unit Ansley Village is a new high-quality community located just south of Atlanta, in Macon, GA. The community was 70% occupied when acquired from a bank subsidiary, which had taken the property by deed in lieu of foreclosure, and was 82.3% occupied by the end of the quarter. Fund II anticipates acquiring up to $250 million of assets over the next 12 to 15 months, financed approximately with 1/3 equity. Mid-America is a 1/3 owner of the fund, and will receive fees for property management, asset management, acquisition, and a promote fee in the event the investment returns exceed certain threshold levels. Mid-America’s existing joint venture, Mid-America Multifamily Fund I, LLC, that owns two properties acquired in 2008 will remain in place but has no plans to make further acquisitions. Wholly-owned Acquisitions: Increasing Opportunities In October, Mid-America acquired Park Crest at Innisbrook, a 432-unit upscale community located in the Palm Harbor suburb of Tampa, FL. The property was built in 2000 and has a superior location at the entrance of the Innisbrook Resort and Golf Club and is near top schools, retail and employment centers in the market. Mid-America remains active underwriting several other investment opportunities in its target markets. New Development: One Remaining Expansion Project Under Way Mid-America has one development project currently remaining in process, the 45-unit expansion of Copper Ridge I in Dallas, TX. Construction is forecasted to be completed by the end of 2009 with an additional investment of $1.5 million expected.No further development projects are being planned at the current time. Construction of the initial 216 units at Copper Ridge I and the 124 units at St. Augustine II in Jacksonville, FL is complete. At quarter end, Copper Ridge I was 86% occupied and St. Augustine II was 98% occupied. Property Redevelopment: Continuing to Generate Strong Investment Returns Redevelopment of 1,682 apartment units was completed during the first nine months of 2009, at an average cost of $3,873 per unit, compared to 3,118 units redeveloped at a cost of $4,892 per unit for the first nine months of 2008. The average monthly rent increase achieved on the renovated apartments in the first nine months of 2009 was $72 per apartment, representing a 10% increase from the average rent level of non-renovated apartments. The projected unleveraged internal rate of return on the renovation program is 10%. Mid-America anticipates completing the redevelopment of approximately 2,000 apartments this year with a total investment of $9 million, including $1.7 million invested in exterior projects. Dispositions As part of its long-term strategy of maintaining a portfolio of newer, high-quality properties, Mid-America completed the sale of two communities during the first nine months of 2009, a 25-year old property with 304 units in Greensboro, NC and a 36-year old property with 96 units in Grenada, MS. One additional property, River Trace, a 25-year old property with 440 units located in Memphis, TN, is under contract and the sale is expected to close in the fourth quarter. The combined sales proceeds for all three assets are expected to be approximately $30 million representing a blended cap rate of about 7.1%. Technology Platform: Driving Higher Efficiencies and Enhanced Performance Mid-America continues to take advantage of technology advancements to create superior operating processes and capture higher efficiencies throughout its operating platform. The company recently launched Access 24/7, a program that contains an up-graded web portal which both enhances communications with residents and also allows for on-line resident payment processing at all properties. Access 24/7 also helps enable the continued capture of internet-based leasing traffic.
